COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER TO FILE SUPPLEMENTAL CLERK’S RECORD

Appellate case name:       Ex parte Christopher Gene Kulow

Appellate case number:     01-18-00467-CR

Trial court case number:   36489

Trial court:               335th District Court of Washington County

       This Court’s June 26, 2018 Order had directed the trial court clerk to file the
supplemental clerk’s record containing the trial court’s signed order denying the habeas
application and a signed certification of the appellant’s right of appeal within 10 days of that
Order. On July 3, 2018, a compliant supplemental clerk’s record was filed in this Court
containing the trial court’s order denying the habeas application and certification of the
appellant’s right of appeal, both signed on June 27, 2018. After a review of the records, the
Court determines that it desires briefing. See TEX. R. APP. P. 31.1.

       Accordingly, appellant’s brief is ORDERED to be filed no later than 20 days from the
date of this order. See TEX. R. APP. P. 2, 31.1. The State’s brief, if any, is ORDERED to be
filed no later than 20 days from the filing of the appellant’s brief.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                                             Acting for the Court

Date: July 10, 2018